DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are under examination. 

Claim Objections
Claims 11-12 are objected to because of the following informalities: “preforming” should be “performing”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
At [0058], “Optionally, after the preforming of step S103” should be “Optionally, after the performing of step S103”.
At [0059], “In step S105, the resist layer 202 is developed” should be “In step S106, the resist layer 202 is developed”.
At [0061], “Optionally, after the preforming of step S105” should be “Optionally, after the performing of step S105”.
Appropriate correction is required.

Drawings
The drawings are objected to because the second pattern “701” is labeled as “702” in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 contains the trademark/trade name “SAIL Z-187”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the photoresist and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent on claim 1 and states that the dual-tone photoresist includes a photoresist which can be used to create a positive or negative tone pattern depending on the development solvent used.  A dual-tone photoresist by definition is capable of forming a positive or negative tone pattern depending on the development solvent used. Thus claim 6 does not add a further limitation to the dual-tone resist disclosed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140377708 A1, published 2014) in view of Ayothi (US 20150086925 A1, published 2015).
	Regarding Claim 1, Yang teaches a double patterning method using both positive and negative tone developers [abstract]. Yang teaches both an array and periphery pattern next to each other, with several examples in figures 6-11. In Figure 6 [0091-0094], Yang shows a first mask used to define a first pattern in the periphery with a first exposure, which is then developed with a positive tone developer. The second mask is then exposed to create a second pattern in the array, where the first pattern in the periphery is substantially light-transmittable, then developed with a negative tone developer. The first and second patterns are also clearly different. Though figure 6A shows a pattern in the array under the first mask, Yang does teach that a mask may comprise an array and/or periphery pattern, so it would be obvious to a person of ordinary skill in the arts that an embodiment similar to Fig 6A but modified to have no pattern in the array of the 1st mask would be implicit to one of ordinary skill in the art  and aligned with the instant claim. Yang does not explicitly teach the use of a dual-tone resist. However, Ayothi discloses a definition of a dual-tone resist as a photoresist which can be used to produce either a positive or negative tone pattern depending on the choice of development solvent used [0048], which aligns with the resist used by Yang. It would be obvious to a person of ordinary skill in the arts that Yang teaches the use of a dual-tone resist based on the definition taught by Ayothi.
	Regarding claim 5, Yang teaches that the resist layer can be applied by spin coating [0007].
	Regarding claim 6, as was mentioned in the above claim 1 rejection, Ayothi teaches that a dual-tone resist is a resist used to produce either a positive or negative tone pattern depending on the choice of development solvent used [0048].
	Regarding claims 8 and 11-12, Yang teaches the use of a post-exposure bake step prior to development to assist with smoothing standing wave ridges in the resist [0014].
	Regarding claim 9, Yang teaches the use of tetra-methyl ammonium hydroxide as the positive tone developer [0013].
	Regarding claim 10, Yang teaches the use of an organic solvent as the negative tone developer [0013]. However, Yang does not teach the use of n-butyl acetate. Ayothi teaches that n-butyl acetate can be used as a negative tone development organic solvent [0018]. It would be obvious to a person of ordinary skill in the arts that the use of n-butyl acetate would produce similar and predictable results when applied as the organic solvent of the method of Yang.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140377708 A1, published 2014) in view of Ayothi (US 20150086925 A1, published 2015) as applied to claims 1, 5-6, and 8-12 above, and further in view of Johnson (US 20070243662 A1, published 2007).
	Regarding claim 2, Yang does not teach the use of dehydration and baking to reduce moisture on the surface of the substrate. Johnson teaches that a bake step can be performed on the substrate to remove moisture prior to applying a photoresist [0093]. It would be obvious to a person of ordinary skill in the arts to do so in order to improve the bond strength of the photoresist, as taught by Johnson [0093].	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140377708 A1, published 2014) in view of Ayothi (US 20150086925 A1, published 2015) as applied to claims 1, 5-6, and 8-12 above, and further in view of Kim (US 20120021355 A1, published 2012).
	Regarding claim 3, Yang teaches that adhesion promoters may be typically applied to the substrate prior to application of the photoresist [0006]. However, Yang does not teach the use of HMDS or TMSDEA. Kim teaches that HMDS or TMSDEA can be used to treat the substrate prior to applying the photoresist in order to improve adhesion [0071-0075]. It would be obvious to a person of ordinary skill in the arts that the use of HMDS or TMSDEA as the adhesion material taught by Yang would result in similar and expected results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140377708 A1, published 2014) in view of Ayothi (US 20150086925 A1, published 2015) as applied to claims 1, 5-6, and 8-12 above, and further in view of Li (US 20090230471 A1, published 2009).
Regarding claim 4, Yang does not disclose which substrate materials could be used. Li teaches several known substrates in the semiconductor art including silicon, germanium, silicon germanium, silicon-on-sapphire, silicon-on-insulator, and III-V compounds [0020].  It would be obvious that the use of these substrates in the method taught by Yang would produce predictable and expected results, as these are known substrates in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140377708 A1, published 2014) in view of Ayothi (US 20150086925 A1, published 2015) as applied to claims 1, 5-6, and 8-12 above, and further in view of Hatakeyama (US 20110091812 A1, published 2011) and Krishnamurthy (US 20130089716 A1, published 2013).
	Regarding claim 7, Yang does not teach the use of a SAIL-Z187 photoresist, manufactured by Shin-Etsu. This claim has been rejected above due to the use of the trademark.  Hatakeyama teaches that Shin-Etsu is aware of and is capable of producing photoresists for dual-tone development [assignee, 0089]. Krishnamurthy teaches that Shin-Etsu produces commercially available photoresists under the SAIL product line, specifically SAIL-X181 [0031-0033]. Krishnamurthy also teaches that the imaged layers formed with the photoresist may be rendered soluble (positive tone development) or insoluble (negative tone development), which would align with the previously mentioned definition of a dual-tone photoresist by Ayothi [0048]. It would be obvious to a person of ordinary skill in the arts that using an applicable photoresist manufactured by Shin-Etsu would produce predictable and expected results.

	 

Conclusion
	No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737      	/DUANE SMITH/                                                          Supervisory Patent Examiner, Art Unit 1737